— Order, Supreme Court, New York County (Seymour Schwartz, J.), entered on or about June 10, 1985, order of said court (Ira Gammerman, J.), entered on June 7, 1985, as resettled by order entered on July 8, 1985, order of said court (Ira Gammerman, J.), entered *628on October 29, 1985, resettled order of said court (Ira Gammerman, J.), entered on December 3, 1985, and amended judgment of said court (Seymour Schwartz, J.), entered on December 6, 1985, nunc pro tunc as of December 6, 1984, unanimously affirmed, without costs and without disbursements. No opinion. Concur — Murphy, P. J., Kupferman, Ross, Kassal and Rosenberger, JJ.